    Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 1 of 7 PageID: 1




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                           DISTRICT OF NEW JERSEY

LAW OFFICES OF TIMOTHY R. HOTT, P.C.
100 Challenger Rd. Ste 402
Ridgefield Park, New Jersey 07660
Telephone (201) 994-0400
Fax: (201) 994-0401
Email: TimHott@Gmail.com
(TH 6729) (N.J. Bar ID#015401974)
Attorney for the Plaintiffs
 Fredrick P. Potter, Jr., Michael L.
 Broderick, Michael Tkatch, Rick                         CIVIL ACTION
 Workman, George Kreis and Jack
 Kocsis, as Trustees constituting the                  CIVIL ACTION NO.
 Boards of Trustees of Teamsters Local
 469 Pension Fund, Teamsters Local 469
 Welfare Fund, Teamsters Local 469
 Annuity Fund and Teamsters Local 469                     COMPLAINT
 Union No., 469, an unincorporated labor
 organization,

                         Plaintiff(s)

           vs.

 C.D.J., Inc., CDJ Contracting Corp.,
 Tarheel Enterprises, Inc., and the
 foregoing d/b/a CDJ Tarheels,
 2000 Highway 35
 Morgan, New Jersey 08879

                  Defendant(s)


      PLAINTIFFS, Fredrick P. Potter, Jr., Michael L. Broderick, Michael Tkatch, Rick

Workman, George Kreis and Jack Kocsis, as Trustees constituting the Boards of

Trustees of Teamsters Local 469 Pension Fund, Teamsters Local 469 Welfare Fund,

Teamsters Local 469 Annuity Fund and Teamsters Local 469 Union No., 469, an

unincorporated labor organization having their principal office at 3400 Highway #35,
     Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 2 of 7 PageID: 2




Hazlet. Monmouth County, New Jersey, complaining of the Defendants, C.D.J., Inc.,

CDJ Contracting Corp., Tarheel Enterprises, Inc., and the foregoing d/b/a CDJ

Tarheels, having their principal place of business at 2000 Highway 35, Morgan,

Middlesex County, New Jersey 08879, say:

                                    THE PARTIES

1.    Plaintiffs Potter, Broderick, Tkatch, Workman, Kreis and Kocsis constitute the

      Boards of Trustees of Plaintiffs Teamsters Local 469 Pension Fund, Teamsters

      Local 469 Welfare Fund, and Teamsters Local 469 Annuity Fund [hereinafter

      collectively, “FUNDS”]. These Funds are trusts established pursuant to Sections

      302[c][5] of the National Labor Relations Act, as amended (29 U.S.C. 186

      [c][5]), and pursuant to E.R.I.S.A., 29 U.S.C. 1001, et seq. for the purpose of

      providing pension, health, medical and other such benefits for employees of

      employers covered by the provisions of collective bargaining agreements

      between Teamsters Local Union No. 469, an unincorporated labor organization

      (hereinafter "Union") and such employers who are party to collective bargaining

      agreements with said Union or by virtue of a writing wherein the employer

      agrees and obligates itself to pay into said Funds on account of the employer’s

      employees who are represented by the Union. The purpose of having employers

      such as the Defendant herein pay into the Funds on account of employees

      represented by the Union is to provide benefits of the type described above to

      said employees. The Boards of Trustees of the Funds consist of an equal number

      of Union and Employer representatives appointed by their respective appointing

      entities to administer said Funds.


                                           2
     Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 3 of 7 PageID: 3




2.    Plaintiff Union is an unincorporated labor organization which is the exclusive

      collective bargaining representative of employees of employers who are parties

      to collective bargaining agreements with the Union or who have agreed to

      recognize the Union as the exclusive collective bargaining representative of

      employees of employers and have provided a writing wherein such an employer

      agrees to pay contributions into the Funds on behalf of employer’s employees in

      accordance with a schedule set forth in a collective bargaining agreement or

      elsewhere stated in writing.

3.    Defendants, C.D.J., Inc., CDJ Contracting Corp., Tarheel Enterprises, Inc., and

      the foregoing d/b/a CDJ Tarheels, (“Company” or “Companies”), are employers

      who employ employees who are represented by the Union. Defendants are or

      were bound to a collective bargaining agreement and/or another writing wherein

      the Company[ies] agreed to pay contributions into the Funds on behalf of

      employer’s employees in accordance with a schedule set forth in a such

      agreement or elsewhere stated in writing.

                                     JURISDICTION

4.    Jurisdiction of this Court is invoked in this matter under 29 U.S.C. 185 and 29

      U.S.C. 1145 and 28 U.S.C. 1331.

5.    Jurisdiction of this Court is also invoked under 29 U.S.C. 1132(a)(3)(B) and 29

      U.S.C. 1132(g)(2) to enforce the rights of Plaintiffs as to their procedures for

      collection of moneys due the Funds and their procedures for verifying the

      accuracy of the contributions made to the Funds by contributing employers such

      as the defendant.


                                            3
     Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 4 of 7 PageID: 4




                                      FIRST COUNT

6.    29 U.S.C. Section 1145 requires the defendant to remit payments to plaintiffs

      on account of its employees represented by the Union in certain specified

      amounts in accordance with the Trust Agreement and the procedures specified

      by the Trustees of the Trust.

7.    The procedure established by the Trustees of the Funds, and as provided in the

      referenced collective bargaining agreement, requires that Employers remit

      payments on account of such employer's employees monthly by the twentieth

      day of the month following the end of each calendar month during which

      employees represented by the Union perform work for an employer party to the

      referenced agreement. Said collective bargaining agreement requires that

      defendant make said payments to plaintiffs based upon a specific method in the

      agreement for employees who are employed under the above referenced

      collective bargaining agreement.

8.    Defendants, as parties to the collective bargaining agreement or as parties to

      written documents which incorporate by reference the obligation to pay into the

      Funds for its employees is also bound by the terms of the Trust Agreements of

      the Funds.

9.    Pursuant to the aforementioned Collective Bargaining Agreement defendant

      agreed to and did become contractually and legally bound to the terms and

      provisions of the Trust Agreements of plaintiff Funds as managed and operated

      by Plaintiff Trustees. Said Trust Agreement authorized the Trustees on behalf of

      the Funds to take such action as the Trustees thereof deem required to enforce


                                           4
      Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 5 of 7 PageID: 5




       compliance with the Trust Agreements and with those provisions of the

       Collective Bargaining Agreements mandating payment of contributions to the

       Funds for and on behalf of employees employed by defendant under said

       Agreements and mandating employers to cooperate with periodical audits of

       their books and records to insure proper payments have been rendered and

       employees are covered under the Fund. Said Trust Agreements authorize the

       Trustees on behalf of the Funds to collect delinquent contributions and enforce

       all contribution procedures from defendants by legal proceedings in courts of

       competent jurisdiction.

10.     Plaintiffs are specifically authorized and entitled to maintain and prosecute

       causes of action against defendants to enforce defendants’ contract debts and

       obligations to Plaintiff Funds pursuant to the Declaration of Trust and 29 U.S.C.

       1132. Said Statute and Trust specifically mandates imposition and award of

       interest, liquidated damages, attorney fees, court costs and injunctive relief in

       favor of plaintiff against defendant for defendant's breaches of Agreement and

       failure to pay, within the time limits of said Agreements,.

11.    Since on or about February 20, 2017, defendants have failed to remit payments

       to the aforesaid Funds as required by the referenced collective bargaining

       agreements.    Defendants are delinquent in payment of monies due to plaintiff

       Funds in the amount of $8,992.39 for the period February 1, 2019 through

       September 30, 2019. Defendants may also be indebted to plaintiffs for

       additional sums unpaid and accruing as delinquent during pendency of this

       cause of action.


                                             5
      Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 6 of 7 PageID: 6




12.    Defendants may accrue additional debts to the Funds for months or parts

       thereof following the filing of this complaint. Plaintiffs hereby also seek

       judgment for any such months which become due and remain unpaid during the

       pendency of this cause of action.

13.    Plaintiff Funds, prior to the current date, made demand for payment of said

       debt. Defendants failed and refused to remit said payment in violation of the

       collective bargaining agreement and in violation of 29 U.S.C. 1145 and plaintiffs’

       trust agreements.

14.    In accordance with the applicable provisions of the trust agreements of each

       Fund, they are also entitled to collect interest at the rate of 18% per annum on

       the unpaid principal debt, liquidated damages at the rate of 20% of the principal

       sum due and attorneys' fees of twenty-five (25%) per cent of the defendant’s

       principal debt together with costs of suit. The foregoing being in addition to the

       principal debt and interest as described and set forth above.

WHEREFORE, the plaintiffs Potter, Broderick, Tkatch, Workman, Kreis and Kocsis as

trustees of Teamsters Local 469 Pension Fund, Teamsters Local 469 Welfare Fund

and Teamsters Local 469 Annuity Fund their Boards of Trustees demand judgment

against the defendant;

       (a) For the entry of judgment in an amount equal to the principal sum due

and owing to the plaintiffs, plus interest at the rate of eighteen (18%) per cent and

liquidated damages at the rate of 20% of the principal sum due and attorneys' fees

of twenty-five (25%) per cent of the defendant’s principal debt together with costs

of suit.; and


                                              6
      Case 3:19-cv-19923-BRM-LHG Document 1 Filed 11/06/19 Page 7 of 7 PageID: 7




        (b) For such other and further relief as the Court deems equitable and just.

                                          SECOND COUNT

15.     Plaintiffs repeat and reallege each and every paragraph of the preceding Count

        as if set forth in full herein.

16.     In addition to the amounts due and owing from defendant to plaintiffs as set

        forth above in the First and Second Counts, there may be due and owing

        additional sums for periods before and after the periods alleged in the First

        and Second Counts and as may be discovered by an audit of the books and

        records of defendants.

        WHEREFORE, the plaintiffs Potter, Broderick, Tkatch, Workman, Kreis and

        Kocsis as trustees of Teamsters Local 469 Pension Fund Teamsters, Local 469

        Welfare Fund and Teamsters Local 469 Annuity Fund their Boards of Trustees

        demand judgment against the defendant;

        (a) For the entry of judgment in an amount equal to the principal sums which

        may become due and owing to the plaintiffs during the pendency of this cause

        of action, plus interest at the rate of eighteen (18%) per cent and liquidated

        damages at the rate of 20% of the principal sum due and attorneys' fees of

        twenty-five (25%) per cent of the defendant’s principal debt together with

        costs of suit.; and

        (b) For such other and further relief as the Court deems equitable and just.

Date:         11/06/2019                           S/TIMOTHY R. HOTT
                                                   TIMOTHY R. HOTT




                                               7
